Citation Nr: 0605019	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from August 1952 to March 1956 
and from August 1961 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2001, and accepted such 
hearing in lieu of an in-person hearing before the Board.  
See 38 C.F.R. § 20.700(e) (2005).  A transcript of the 
hearing is associated with the claims files.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA with respect to his vocational rehabilitation claim, and 
crucially, has not informed him of which portion of the 
evidence is to be provided by the him and which part VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  While the RO indicated in the VA 
Form 8 that such notice has been sent, the Board is unable to 
locate it in the claims file.

The Board also notes that, although the determination of 
entitlement to reentrance into a rehabilitation program turns 
on a finding as to whether the veteran's service-connected 
disabilities have worsened to the extent that their effects 
now preclude him from performing the duties of the occupation 
for which he was found rehabilitated, there is no medical 
opinion of record addressing this issue, nor is their an 
opinion addressing whether the veteran's disabilities would 
preclude employment in the profession for which he seeks 
additional training.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical or 
other records pertaining to his claim of 
entitlement to additional vocational 
rehabilitation benefits under Chapter 31, 
Title 38, United States Code, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should provide an opinion 
concerning whether the veteran's service-
connected disabilities have worsened to 
the extent that their effects now 
preclude the veteran from performing the 
duties of the occupation for which he was 
found rehabilitated.  The veteran stated 
at his hearing that he served as Director 
of a training facility for shiphandling, 
and more recently as a classroom 
instructor.  The examiner should further 
state whether the veteran's service-
connected disabilities would preclude 
employment in his newly chosen career 
path (the legal profession).  The 
examiner is asked to explain the basis 
for his/her conclusion, particularly if 
the veteran's disabilities are found to 
preclude employment in one field, but not 
the other.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

